Citation Nr: 0532065	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  00-07 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Northern 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the right knee.

2.  Entitlement to service connection for DJD of the left 
knee.

3.  Entitlement to service connection for a right foot 
condition.

4.  Entitlement to service connection for a left foot 
condition.

5.  Entitlement to service connection for major depression.


REPRESENTATION

The veteran represented by:  Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1977 to April 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Northern Little Rock, 
Arkansas, which denied the veteran's claims for service 
connection for bilateral knee and foot conditions, a 
personality disorder and major depression.  At a June 2002 
hearing before a Decision Review Officer (DRO) at the RO, he 
withdrew from appellate consideration his claim for service 
connection for a personality disorder.  See 38 C.F.R. § 
20.204 (2005).  So that issue is no longer before the Board.  

In October 2003, the Board remanded the case to the RO for 
additional development and consideration of the evidence.  In 
May 2005, the Appeals Management Center (AMC), which 
developed the case in lieu of the RO, issued a supplemental 
statement of the case (SSOC) continuing the denial of the 
veteran's claims.  The case has since been returned to the 
Board for further appellate review.

Although the Board is able to make a decision as to the 
veteran's claim for service connection for major depression, 
as will be discussed in the REMAND portion of this decision, 
unfortunately still further development of the evidence is 
needed before the Board can make a decision as to the 
remaining claims for bilateral knee and foot conditions.  So 
these issues are again being REMANDED to the RO via the AMC 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


FINDING OF FACT

There is no medical evidence suggesting the veteran's major 
depression either originated in service or is otherwise 
causally related to his military service.


CONCLUSION OF LAW

The veteran's major depression was not incurred or aggravated 
during service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice letters were sent to the veteran in April 2001, 
and March 2004.  In this case, the VCAA was enacted after the 
RO's initial adjudication of the veteran's claim.  So 
obviously the RO could not comply with the requirement that 
the VCAA notice must precede the initial RO adjudication.  
This was impossible because the VCAA did not even exist when 
the RO initially adjudicated the claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  See, Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).  Failure to provide 
notice before the first adverse decision by the AOJ would not 
have the natural effect of producing prejudice, and 
therefore, prejudice must be pled as to this deficiency.))

Here, the VCAA notice letters provided the veteran with ample 
opportunity to respond before the AMC's May 2005 SSOC, 
wherein the AMC readjudicated his claim based on the 
additional evidence that had been obtained since the initial 
rating decision in question, statement of the case (SOC), and 
any prior SSOCs.  Unfortunately, however, he did not respond 
to the VCAA notices and he has not otherwise indicated he has 
any additional relevant evidence to submit or which needs to 
be obtained.  So under these circumstances, the Board finds 
he was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Mayfield, 19 Vet. App. at 128 (holding that section 5103(a) 
notice provided after initial RO decision can "essentially 
cure the error in the timing of notice" so as to "afford a 
claimant a meaningful opportunity to participate effectively 
in the processing of ... claim by VA") (citing Pelegrini II, 
18 Vet. App. at 122-24).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Here, the April 2001 and March 2004 letters provided the 
veteran with notice of the evidence necessary to support his 
claim that was not on record at the time the letters were 
issued, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  The 
March 2004 VCAA letter also specifically requested that he 
submit any evidence in his possession that pertained to his 
claim.  Thus, the content of these two letters provided 
satisfactory VCAA notice in accordance with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini II.

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), his treatment records from VA  
facilities, and his records from the Social Security 
Administration (SSA).  In addition, VA examinations were 
scheduled in October 1999 and January 2005.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.


Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  


Legal Analysis

The veteran's SMRs indicate, in January 1980, he complained 
of an inability to cope with work, difficulty sleeping, and 
weight gain.  He was diagnosed with anxiety and passive-
aggressive personality disorder with poor impulse control 
traits.  An April 1980 examination given prior to separation 
from service indicated a normal psychiatric evaluation.  
However, on his Report of Medical History, it was noted that 
he had been diagnosed with passive-aggressive personality 
disorder.

In June 2002, the veteran testified that he continued to have 
emotional and social problems after service, with outbursts 
of anger, excessive drinking, and difficulty keeping a job 
(see transcript of hearing, pgs. 9-12).  The evidence 
indicates he first sought treatment at a VA facility in 
December 1989, and was diagnosed with adjustment disorder 
with mixed features.  At that time, he complained of 
blackouts, violent anger, depression, and irritability.  
Since then he has continued to seek treatment both at VA and 
private care facilities.  In August 1997, he was first 
diagnosed with major depression, recurrent.  Over the years 
he has also been diagnosed with antisocial personality 
disorder, and borderline personality disorder.  

More recently, at a January 2005 VA examination, the veteran 
stated that he first began experiencing symptoms of 
depression in 1987.  The diagnoses were major depression, 
recurrent, without psychotic features (Axis I); and 
antisocial personality disorder (primarily diagnosis) (Axis 
II).  The doctor opined that his personality disorder was the 
main diagnosis, and that these symptoms pre-dated service.  
Furthermore, the doctor said that he did not feel the 
veteran's mood disorder was related to military service.

The evidence indicates that the veteran was diagnosed with a 
personality disorder during military service, which generally 
is not service connectable as a matter of law.  
38 C.F.R. §§ 3.303(c), 4.9.  Major depression was not 
diagnosed during service, and by his own admission, he did 
not begin experiencing symptoms of depression until 1987.  As 
already alluded to, competent medical evidence is required to 
establish a nexus between a current disability and military 
service.  See Espiritu v Derwinski, 2 Vet. App. 492, 494 
(1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran, himself, is not qualified 
to provide a competent medical opinion etiologically linking 
his major depression to his service in the military that 
ended many years ago.  Id.  And in this case, the only 
competent medical evidence on record suggests that this 
condition was not incurred during service and is not 
otherwise related to service.  

For these reasons, the claim for service connection for major 
depression must be denied because the preponderance of the 
evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for major depression is 
denied.


REMAND

The veteran's SMRs indicate, in April 1977, he was treated 
for chondromalacia of the left knee.  In November 1977, he 
complained of left knee pain after playing football.  He had 
no injuries or complaints of pain in his right knee.  With 
regard to his feet, he was treated for plantar warts, 
blisters, and ingrown toenails of the great toes.  His right 
great toenail was removed in February 1980.  (Medical 
evidence indicates his left great toenail has also since been 
removed).  At his April 1980 examination prior to separation, 
physical evaluation of his lower extremities revealed no 
abnormalities.  On his Report of Medical History, he reported 
that he had no knee problems or foot trouble.  

Since discharge, the veteran has not received medical 
treatment for his knees or feet.  In June 2002, he testified 
that although he continued to have problems with both his 
knees and feet, he treated these problems with over-the-
counter medications because he could not afford medical care 
(pgs. 4-8).

The report of the October 1999 VA examination for the 
veteran's feet revealed some hypertrophic toenails.  X-rays 
were negative.  He was diagnosed with bilateral toenail 
fungal infection as well as neuropathy of lateral plantar 
foot.  The October 1999 VA examination for his knees revealed 
minimal DJD.

The report of the January 2005 VA examination did not note 
any toenail fungal infection, and neurovascularity was 
intact.  X-rays revealed moderate DJD of the knees and feet.  
The doctor opined:

It is as likely as not that the military 
contributed to his "wear and tear" arthritis and 
it is understandable that with the natural 
progression of the disease that this will continue 
to worsen over time.

As the AMC noted in the May 2005 SSOC, the January 2005 
examiner did not indicate service caused the veteran's 
current knee and feet disabilities, but only that it 
contributed to "wear and tear" arthritis.  But this opinion 
is problematic because it stands to reason that all physical 
activity that affects our joints contributes to "wear and 
tear."  And as mentioned, service connection is granted 
specifically for a disability resulting from disease or 
injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  So further 
clarification is needed to determine whether service 
connection is warranted in this case.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (The duty to assist 
provisions of the VCAA include the duty to provide medical 
examinations or obtain opinions if it is determined 
necessary to decide a claim.)  .  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  If possible, have the VA physician 
who examined the veteran in January 2005 
submit an addendum to the report of that 
evaluation indicating whether it is at 
least as likely as not (i.e. 50 percent 
probability or greater) that the DJD in 
the veteran's knees and feet is a result 
of a particular injury or event during 
service.  If so, the examiner must 
identify the specific injury or event in 
his or her addendum.  

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion from another doctor equally 
qualified to make this important 
determination.  (Note:  if the latter 
situation arises, this may require having 
the veteran reexamined.) 

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.   
 
It is absolutely imperative that the VA 
examiner, whomever designated, has access 
to and reviews the claims folder for the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand.  The examiner must note in the 
addendum that he or she has reviewed the 
claims file.  

2.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
question posed, take corrective action 
before readjudication.  
38 C.F.R. § 4.2; Stegall v. West, 
11 Vet. App. 268 (1998). 

3.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If they are not 
granted to his satisfaction, prepare an 
SSOC and send it to him and his 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


